Case 1-19-44329-nhl Doc14 Filed 07/29/19 Entered 07/29/19 11:43:44

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

Inre _Gurdip Singh Case No. 1-19-44329-nhl

 

Debtor(s) Chapter 13

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

I. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that [ am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, [have agreedto accept $ 5,500.00

   

 

Prior to the filing of this statement | have received $ 8,500.00.

Balance Due $0.00
2. $310.00 of the filing fee has been paid.
3. The source of the compensation paid to me was:

[] Debtor Ei Other (specify): Debtor's friend Harry Aurora and Debtor's spouse Baljinder Kaur Kang .
4. The source of compensation to be paid to me is: - aa

Debtor C) Other (specify): : nO

 

( [have agreed to share the above-disclosed compensation with a person or persons who are not members or-associatésbf my lay

copy of the agreement, together with a list of the names of the people sharing in the compensation is attached. an 5
co

6. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;

Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof,

{Other provisions as needed]
Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
5§22(f)(2)(A) for avoidance of liens on household goods.

ao op

7. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

CERTIFICA ON}
I certify that the foregoing is a complete statement of any agreement pf arranggment for p me for repf¢sentgfjin of the debtor(s) in
this bankruptcy proceeding.
a
July 28, 201% f—>

Date JEFFREY Udy SPINNER //
Signature of Attorney
JEFFREY ARLEN een
35 PINELAWN ROAD
SUITE 106E
MELVILLE, NY 11747-3100
(203) 570-6676
reticc@gmail.com
Name of law firm

 

 

 

 

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase com Best Case Bankruptcy

 
